UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7149



BUCKY J. ST. MITCHELL,

                                              Plaintiff - Appellant,

          versus


RENA CHISHOLM, Nurse and Head of Medical at
Alvin S. Glenn Detention Center; JOSEPH
BOCHENEK; ALVIN S. GLENN DETENTION CENTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-02-1258)


Submitted:   September 19, 2002           Decided:   October 21, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bucky J. St. Mitchell, Appellant Pro Se. Andrea C. Pope, BARNES,
ALFORD, STORK & JOHNSON, Columbia, South Carolina; William Henry
Davidson, II, Matthew Blaine Rosbrugh, DAVIDSON, MORRISON &
LINDEMANN, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Bucky J. St. Mitchell appeals from the district court’s order

adopting the magistrate judge’s recommendation to deny his motion

for default judgment.      This court may exercise jurisdiction only

over    final   orders,   28   U.S.C.   §   1291   (2000),   and     certain

interlocutory and collateral orders. 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).     The order St. Mitchell seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

       Accordingly, we grant the Appellees’ motion to dismiss the

appeal for lack of jurisdiction.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                   DISMISSED




                                    2